Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 04/24/2018. Claims 21, 30 and 39 are independent claims. Claims 21-39 have been examined and rejected in the current patent application.
Response to Arguments
Applicant presents the following arguments in the December 14, 2020 amendment.
Applicant's arguments with respect to claims 21, 30 and 39 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/14/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 21-25, 30-34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 9,471,851 B1, hereinafter Cao) in view of Pham (US 2018/0083898 A1, hereinafter Pham) and in view of Fuxman et al. (US 2018/0210874 A1, hereinafter Fuxman). 
Regarding independent claim(s) 21, Cao discloses a computer-implemented method, comprising: providing enhanced action fulfillment using classification valency by: (Cao discloses the system provides retrieve/access to the cloud computing and provides fulfillment to increase movement/enhanced action. Valency is the measure of two classes, (see Cao: col. 14. Line 57-67 and Col. 15. Line 1-8):
generate an enhanced action fulfillment based on the classification of the first message, the classification model of the second message (Cao discloses the system provides retrieve/access to the cloud computing and provides fulfillment to increase movement/enhanced. The visual classifiers 210 include a V1 classifier 211, a V2 classifier 212, and a V3 classifier 213. The V1 classifier 211 performs gender classification based on generic visual classifiers. The V2 classifier 212 performs gender classification based on face gender analysis. The system 200 includes a multiple classifiers 205 of different types and of different levels and a multimodal information fusion device. The textual classifiers 220 include a T1 classifier 221 and a T2 classifier 222. The T1 classifier 221 performs gender classification based on name/gender frequency analysis. The T2 classifier 222 performs gender classification based on standard text bag-of-words (BOW), n-gram classifier. Classification is the process of predicting the class of given data points. Classes are sometimes called as targets/ labels or categories. Classification predictive modeling is the task of approximating a mapping function (f) from input variables (X) to discrete output variables (y), (see Cao: Col. 4 line 1-67, Col. 5 line 1-67, Col. 14. Line 57-67 and Col. 15. Line 1-8). This reads on the claim concept of generate an enhanced action fulfillment based on the classification of the first message, the classification model of the second message).
the distance between the classification of the first message and the classification model of the second message (Cao discloses training a nonlinear support vector machines (SVMs) on top of the any concatenation of prediction scores from the individual classifiers. Let’s imagine we have two tags: red and blue, and our data has two features: x and y. We want a classifier that, given a pair of (x,y) coordinates, outputs if it’s either red or blue. We plot our already labeled training data on a plane: A support vector machine takes these data points and outputs the hyperplane (which in two dimensions it’s simply a line) that best separates the tags. This line is the decision boundary: anything that falls to one side of it we will classify as blue, and anything that falls to the other as red (the distance between the classification of the first message and the classification model of the second message). In other words: the hyperplane (remember it's a line in this case) whose distance to the nearest element of each tag is the largest, (see Cao: Col. 4 line 1-67, Col. 5 line 1-67 and Col. 6 line 1-67). This reads on the claim concept of the distance between the classification of the first message and the classification model of the second message), and 
presenting the enhanced action to the user for fulfillment (Cao discloses the system provides retrieve/access to the cloud computing and provides fulfillment to increase movement/enhanced. display device 162 is operatively coupled to system bus 102 by display adapter, which is presenting to user device. The visual classifiers 210 include a V1 classifier 211, a V2 classifier 212, and a V3 classifier 213. The V1 classifier 211 performs gender classification based on generic visual classifiers. The V2 classifier 212 performs gender classification based on face gender analysis. The system 200 includes a multiple classifiers 205 of different types and of different levels and a multimodal information fusion device. The textual classifiers 220 include a T1 classifier 221 and a T2 classifier 222. The T1 classifier 221 performs gender classification based on name/gender frequency analysis. The T2 classifier 222 performs gender classification based on standard text bag-of-words (BOW), n-gram classifier. Classification is the process of predicting the class of given data points. Classes are sometimes called as targets/ labels or categories. Classification predictive modeling is the task of approximating a mapping function (f) from input variables (X) to discrete output variables (y), (see Cao: Col. 3 line 1-67, Col. 4 line 1-67, Col. 5 line 1-67, Col. 14. Line 57-67 and Col. 15. Line 1-8).
However, Cao does not appears to specifically disclose analyzing at least a first message from a user in a channel, the first message comprises text data of a first data type, classifying the first message based on the text data; analyzing at least a second message from the user in the channel, the second message comprises image data, deriving a classification model of the second message based on the image data; and the adjusted association of the test data of the first message with the classification of the first message based on the image data of the second message.
In the same field of endeavor, Pham discloses analyzing at least a first message from a user in a channel, the first message comprises text data of a first data type, classifying the first message based on the text data (Phan discloses Users can use their user devices to send various forms of media to each other to be displayed or otherwise output on the devices, including text, emoji, images, videos, and animations (a channel is a model for inter-process communication via message/text/images passing). For example, a user can input text and select images or other media forms to send to another user's device over a communication network. The comparing includes checking for correspondence between the one or more descriptors and the one or more suggested responses, where the correspondence includes letter matches between words of the one or more descriptors and the one or more suggested responses, and/or semantic similarities between the one or more descriptors and the one or more suggested responses; and determining that the one or more message stickers have the correspondence between the one or more descriptors and the one or more suggested responses. Keywords are used to group, classify, or otherwise organize message. User devices can receive sticker data directly from sticker data module 214, as indicated by the connection between second user device 208 and the sticker data module, (see Pham: Para. 0024-0050, 0052-0075, 0134-0167, 0246-0258, 0266 and FIG. 5-9). This reads on the claim concept of analyzing at least a first message from a user in a channel, the first message comprises text data of a first data type, classifying the first message based on the text data);
analyzing at least a second message from the user in the channel, the second message comprises image data, deriving a classification model of the second message based on the image data; and the adjusted association of the test data of the first message with the classification of the first message based on the image data of the second message (Pham discloses the number of matches can be the number of words or phrases in the device descriptors that match the words of a suggested response. In some examples, if there are multiple matches between the words suggested response and the device descriptors of a first message sticker, the first message sticker has a stronger (e.g., higher) rank than a second message sticker that has a single device (channel) descriptor that matches the words of the suggested response (a classification, a sentence descriptive of the image). For example determining whether a document is related to a topic, determining a classification category for the document. One or more message stickers from the plurality of message stickers based on the comparing includes determining similarity scores between the one or more descriptors and the one or more suggested responses (adjusted association of the test data of the first message with the classification of the first message based on the image data of the second message), and selecting the one or more message stickers based on the similarity scores of the one or more message stickers.  One message sticker of the one or more message stickers includes image data to be displayed and a sticker identification (ID) effective to identify the at least one message sticker. The first user device over the communication network, and sending image data of the message sticker to the first user device over the communication network. Identifying the one or more message stickers includes determining that the first message is part of a conversation between the first user device and the second user device in the messaging application. Analyzing the first message to determine a semantic concept associated with the first message, identifying one or more message stickers based at least in part on the semantic concept, and transmitting instructions to cause the one or more message stickers to be displayed in a user interface displayed on the second user device, (see Pham: Para. 0038-0050, 0135-0167, 0204, 0231-0246, 0268-0278 and FIG. 1-11). This reads on the claim concept of analyzing at least a second message from the user in the channel, the second message comprises image data, deriving a classification model of the second message based on the image data; and the adjusted association of the test data of the first message with the classification of the first message based on the image data of the second message).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify enhanced action fulfillment of Cao in order to have incorporated analyzing the messages for incoming data to matches, as disclosed by Pham, since both of these mechanisms are directed to fulfillment refers to the process of preparing and delivering a customer’s need. While catalog companies and larger operations typically are equipped to handle customer order fulfillment themselves, ecommerce companies and smaller businesses often hand over that aspect of the business to companies that specialize in fulfillment. Logistics and the supply chain may be one of the most impacted sectors. Notorious for its heavy use of manual processes and large amounts of data stored in different ways and in different places, the logistics industry has perhaps the most to gain from implementing new technologies and following the most innovative Supply Chain and Logistics technology trends. Digital fulfillment uses integrated technology and automated order processing to improve the efficiency of logistics operations and speed up the supply chain. The integration of a digital solution also provides business owners with the necessary data and analytics to improve the entire customer experience. The complexities associated with DSNs are bringing about new challenges, including shifting demand patterns and channels, evolving service expectations, order management integration changes, complex inventory requirements, and delivery issues. Addressing these challenges while simultaneously maintaining profit margins and enabling revenue growth cannot typically be achieved without adopting end-to-end digital fulfillment capabilities that are integrated within the entire supply chain. An image search engine is a database of images that can be searched through the use of keywords, so that users can find valuable images. Classification analysis is a data analysis task within data mining, which identifies and assigns categories to a collection of data to allow for more accurate analysis. The classification method makes use of mathematical techniques such as decision trees, linear programming, neural network and statistics. Classification analysis can be used to question, make a decision, or predict behavior through the use of an algorithm. It works by developing a set of training data which contains a certain set of attributes as well as the likely outcome. The job of the classification algorithm is to discover how that set of attributes reaches its conclusion. A classification model attempts to draw some conclusion from observed values. Given one or more inputs a classification model will try to predict the value of one or more outcomes. Outcomes are labels that can be applied to a dataset. Incorporating the teachings of Pham into Cao would produce analyzing the first message to determine a semantic concept associated with the first message, identifying one or more message stickers based at least in part on the semantic concept, and transmitting instructions to cause the one or more message stickers to be displayed in a user interface displayed on the second user device, as disclosed by Pham, (see Abstract).
However, Cao and Pham does not appears to specifically disclose comparing the classification of the first message with the classification model of the second message to determine a distance between the classification of the first message and the classification model of the second message, adjusting an association of the test data of the first message with the classification of the first message based on the image data of the second message. 
	In the same field of endeavor, Fuxman discloses comparing the classification of the first message with the classification model of the second message to determine a distance between the classification of the first message and the classification model of the second message (Fuxman discloses users commonly use their devices to send electronic messages (electronic messages sent between user devices, which is multiple massages) to other users as text messages, chat messages, email, etc. Users may send images in messages to other users to provide receiving users with visual content. The image is checked for particular types or classifications of content for which message suggestions are not to be provided. For example, the image and/or its metadata can be sent to content server 154, which can determine whether the image content is included in particular predefined classifications for which message suggestions are not to be provided, which is comparing the two classification. Messaging server 101 may also include database 199 which may store messages exchanged via messaging server 101, data and/or configuration of one or more bots, information provided by content classifier 130, and user data associated with one or more users 125, all upon explicit permission from a respective user to store such data. A set of words obtained from a set of training message data that includes previous message images and previous responses to those images. The training data can be filtered such that the previous responses in the training data are more specific to particular content of the previous images than other previous responses that have been filtered. Machine-learning models may be trained, e.g., based on sample data, for which permissions to utilize user data for training have been obtained expressly from users. For example, sample data may include received messages and responses that were sent to the received messages. Based on the sample data, the machine-learning model can predict responses to received messages, which may then be provided as suggested responses (distance between points), (see Fuxman: Para. 0020-0040, 0045-0060, 0068-0075, 0167 and Fig. 5-11). This reads on the claim concept of comparing the classification of the first message with the classification model of the second message to determine a distance between the classification of the first message and the classification model of the second message),
	adjusting an association of the test data of the first message with the classification of the first message based on the image data of the second message (Fuxman discloses the ranking can be adjusted to increase diversity of suggested responses, e.g., by lowering the rank of at least one of the similar responses. The training data used to train the conditioned language model can include a number of image-response pairs that include an image and a response to that image in a messaging conversational context. In some implementations, responses to given images can be synthetically created for the training data (e.g., by humans) and/or the responses can be obtained from samples of actual responses from users to receiving particular images in messages in test or actual message conversation contexts, if consent from the users has been obtained. If the image was obtained in a received message, the image can be displayed in a messaging interface and the top-ranked suggested responses can be displayed in association with the image. The words and probabilities are determined by the conditioned language model based on the training of the conditioned language model using the training data including previous images and associated previous responses that provide the vocabulary of words (classification), (see Fuxman: Para. 0064-0074, 0084-0089 0104-0113 and 0118-0119). This reads on the claim concept of adjusting an association of the test data of the first message with the classification of the first message based on the image data of the second message). 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify enhanced action fulfillment using data to matches of Cao and Pham in order to have incorporated training data and testing data, as disclosed by Fuxman, since both of these mechanisms are directed to many manufacturers that serve retailers are still hamstrung by pre-digital production and supply chain processes, which make it difficult for them to see for themselves what customers’ needs truly are so they can offer them better choice. Digital technologies open up the entire spectrum of fulfillment channels from offline to online and from manufacturing to retail. They facilitate choice and empower customers to make trade-offs that were previously constrained by the order fulfillment system. Deep convolutional neural network models may take days or even weeks to train on very large datasets. Transfer learning generally refers to a process where a model trained on one problem is used in some way on a second related problem. Transfer learning has the benefit of decreasing the training time for a classification model and can result in lower generalization error. A model may be downloaded and used as-is, such as embedded into an application and used to classify new photographs. During training, an image classification model is fed images and their associated labels. Each label is the name of a distinct concept, or class, that the model will learn to recognize. When you subsequently provide a new image as input to the model, it will output the probabilities of the image representing each of the types of animal it was trained on. A classifier utilizes some training data to understand how given input variables relate to the class. A common job of machine learning algorithms is to recognize objects and being able to separate them into categories. This process is called classification, and it helps us segregate vast quantities of data into discrete values, i.e.: distinct, like 0/1, True/False, or a pre-defined output label class. Classification is defined as the process of recognition, understanding, and grouping of objects and ideas into preset categories. Classification algorithms used in machine learning utilize input training data for the purpose of predicting the likelihood or probability that the data that follows will fall into one of the predetermined categories. Incorporating the teachings of Fuxman into Cao and Pham would produce image posted within a first message by a first user, and programmatically analyzing the image to determine a feature vector representative of the image, as disclosed by Fuxman, (see Abstract). 
	Regarding dependent claim(s) 22, the combination of Cao, Pham and Fuxman discloses the method as in claim 21. However, the combination of Cao and Fuxman does not appear to specifically disclose wherein the channel is a chat space.
In the same field of endeavor, Pham discloses wherein the channel is a chat space (Pham discloses a messaging session (e.g., chat) having two participants, in a group messaging session that includes more than two participants, etc. user data, data 1232 may include permitted data such as images (e.g., photos or other user-generated images), communications (e.g., e-mail; chat data such as text messages, voice, video, etc.), documents ( e.g., spreadsheets, text documents, presentations, etc.). The channel or medium used to communicate a message affects how the audience will receive the message. Communication channels can refer to the methods we use to communicate as well as the specific tools we use in the communication process, (see Pham: para. 0081, 0103, 0109, 0145 and 0236). This reads on the claim concept of wherein the channel is a chat space). 
	Regarding dependent claim(s) 23, the combination of Cao, Pham and Fuxman discloses the method as in claim 21. However, the combination of Cao and Pham does not appear to specifically disclose wherein the first message further comprises image data, audio data, and video data.
	In the same field of endeavor, Fuxman discloses wherein the first message further comprises image data, audio data, and video data (Fuxman discuses an image can be a still image or single image, or can be an image included in a series of images, e.g., a frame in a video sequence of video frames, or an image in a different type of sequence or animation of images. An image that includes motion, a sticker that includes animation and audio, etc. first message based on the feature vector, the one or more suggested responses each being a conversational reply to the first message, (see Fuxman: Para. 0020-0028 and 0065). This reads on the claim concept of wherein the first message further comprises image data, audio data, and video data).
	Regarding dependent claim(s) 24, the combination of Cao, Pham and Fuxman discloses the method as in claim 21. However, the combination of Cao and Pham does not appear to specifically disclose wherein the second message further comprises audio data and video data.
	In the same field of endeavor, Fuxman discloses wherein the second message further comprises audio data and video data (Fuxman discloses an image that includes motion, a sticker that includes animation (video) and audio, etc. first message based on the feature vector, the one or more suggested responses each being a conversational reply (second message/conversational reply) to the first message, (see Fuxman: Para. 0020-0038 and 0065). Determines and provides one or more suggested responses in reply to a particular image. For example, the suggested responses can be provided to the messaging server 101 and/or the messaging application of one or more client devices. This reads on the claim concept of wherein the second message further comprises audio data and video data).
	Regarding dependent claim(s) 25, the combination of Cao, Pham and Fuxman discloses the method as in claim 21. However, the combination of Cao and Pham does not appear to specifically disclose wherein adjusting the association of the test data of the first message with the classification of the first message based on the image data of the second message comprises: applying a weight to the classification model of the second data.
	In the same field of endeavor, Fuxman discloses wherein adjusting the association of the test data of the first message with the classification of the first message based on the image data of the second message comprises: applying a weight to the classification model of the second data (Fuxman discloses the ranking can be adjusted to increase diversity of suggested responses, e.g., by lowering the rank of at least one of the similar responses. The training data used to train the conditioned language model can include a number of image-response pairs that include an image and a response to that image in a messaging conversational context. In some implementations, responses to given images can be synthetically created for the training data (e.g., by humans) and/or the responses can be obtained from samples of actual responses from users to receiving particular images in messages in test or actual message conversation contexts, if consent from the users has been obtained. If the image was obtained in a received message, the image can be displayed in a messaging interface and the top-ranked suggested responses can be displayed in association with the image. The words and probabilities are determined by the conditioned language model based on the training of the conditioned language model using the training data including previous images and associated previous responses that provide the vocabulary of words (classification). Weight same or similar responses in the training data for the training of the model. Word sequence that is weighted based on a similarity to a previous message response provided by the second user. In some implementations, the conditioned language model is provided as a first conditioned language model specific to a first language, and the method includes providing a second conditioned language model specific to a second language, determining that a language for a message conversation in which the first message is received is the first language, and selecting the first conditioned language model to be used in the programmatically generating one or more suggested responses, (see Fuxman: Para. 0021, 0064-0074, 0084-0089 0104-0113 and 0118-0120). This reads on the claim concept of wherein adjusting the association of the test data of the first message with the classification of the first message based on the image data of the second message comprises: applying a weight to the classification model of the second data). 
Regarding independent claim(s) 30, Cao discloses a computer-implemented system comprising:  one or more computers programmed for providing enhanced action fulfillment using classification valency by: (Cao discloses the system provides retrieve/access to the cloud computing and provides fulfillment to increase movement/enhanced action. Valency is the measure of two classes. Computer readable program instructions described herein can be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network/ using programming languages, (see Cao: col. 14. Line 57-67 and Col. 15. Line 1-8):
generate an enhanced action fulfillment based on the classification of the first message, the classification model of the second message (Cao discloses the system provides retrieve/access to the cloud computing and provides fulfillment to increase movement/enhanced. The visual classifiers 210 include a V1 classifier 211, a V2 classifier 212, and a V3 classifier 213. The V1 classifier 211 performs gender classification based on generic visual classifiers. The V2 classifier 212 performs gender classification based on face gender analysis. The system 200 includes a multiple classifiers 205 of different types and of different levels and a multimodal information fusion device. The textual classifiers 220 include a T1 classifier 221 and a T2 classifier 222. The T1 classifier 221 performs gender classification based on name/gender frequency analysis. The T2 classifier 222 performs gender classification based on standard text bag-of-words (BOW), n-gram classifier. Classification is the process of predicting the class of given data points. Classes are sometimes called as targets/ labels or categories. Classification predictive modeling is the task of approximating a mapping function (f) from input variables (X) to discrete output variables (y), (see Cao: Col. 4 line 1-67, Col. 5 line 1-67, Col. 14. Line 57-67 and Col. 15. Line 1-8). This reads on the claim concept of generate an enhanced action fulfillment based on the classification of the first message, the classification model of the second message).
the distance between the classification of the first message and the classification model of the second message (Cao discloses training a nonlinear support vector machines (SVMs) on top of the any concatenation of prediction scores from the individual classifiers. Let’s imagine we have two tags: red and blue, and our data has two features: x and y. We want a classifier that, given a pair of (x,y) coordinates, outputs if it’s either red or blue. We plot our already labeled training data on a plane: A support vector machine takes these data points and outputs the hyperplane (which in two dimensions it’s simply a line) that best separates the tags. This line is the decision boundary: anything that falls to one side of it we will classify as blue, and anything that falls to the other as red (the distance between the classification of the first message and the classification model of the second message). In other words: the hyperplane (remember it's a line in this case) whose distance to the nearest element of each tag is the largest, (see Cao: Col. 4 line 1-67, Col. 5 line 1-67 and Col. 6 line 1-67). This reads on the claim concept of the distance between the classification of the first message and the classification model of the second message), and 
presenting the enhanced action to the user for fulfillment (Cao discloses the system provides retrieve/access to the cloud computing and provides fulfillment to increase movement/enhanced. display device 162 is operatively coupled to system bus 102 by display adapter, which is presenting to user device. The visual classifiers 210 include a V1 classifier 211, a V2 classifier 212, and a V3 classifier 213. The V1 classifier 211 performs gender classification based on generic visual classifiers. The V2 classifier 212 performs gender classification based on face gender analysis. The system 200 includes a multiple classifiers 205 of different types and of different levels and a multimodal information fusion device. The textual classifiers 220 include a T1 classifier 221 and a T2 classifier 222. The T1 classifier 221 performs gender classification based on name/gender frequency analysis. The T2 classifier 222 performs gender classification based on standard text bag-of-words (BOW), n-gram classifier. Classification is the process of predicting the class of given data points. Classes are sometimes called as targets/ labels or categories. Classification predictive modeling is the task of approximating a mapping function (f) from input variables (X) to discrete output variables (y), (see Cao: Col. 3 line 1-67, Col. 4 line 1-67, Col. 5 line 1-67, Col. 14. Line 57-67 and Col. 15. Line 1-8).
However, Cao does not appears to specifically disclose analyzing at least a first message from a user in a channel, the first message comprises text data of a first data type, classifying the first message based on the text data; analyzing at least a second message from the user in the channel, the second message comprises image data, deriving a classification model of the second message based on the image data; and the adjusted association of the test data of the first message with the classification of the first message based on the image data of the second message.
In the same field of endeavor, Pham discloses analyzing at least a first message from a user in a channel, the first message comprises text data of a first data type, classifying the first message based on the text data (Phan discloses Users can use their user devices to send various forms of media to each other to be displayed or otherwise output on the devices, including text, emoji, images, videos, and animations (a channel is a model for inter-process communication via message/text/images passing). For example, a user can input text and select images or other media forms to send to another user's device over a communication network. The comparing includes checking for correspondence between the one or more descriptors and the one or more suggested responses, where the correspondence includes letter matches between words of the one or more descriptors and the one or more suggested responses, and/or semantic similarities between the one or more descriptors and the one or more suggested responses; and determining that the one or more message stickers have the correspondence between the one or more descriptors and the one or more suggested responses. Keywords are used to group, classify, or otherwise organize message. User devices can receive sticker data directly from sticker data module 214, as indicated by the connection between second user device 208 and the sticker data module, (see Pham: Para. 0024-0050, 0052-0075, 0134-0167, 0246-0258, 0266 and FIG. 5-9). This reads on the claim concept of analyzing at least a first message from a user in a channel, the first message comprises text data of a first data type, classifying the first message based on the text data);
analyzing at least a second message from the user in the channel, the second message comprises image data, deriving a classification model of the second message based on the image data; and the adjusted association of the test data of the first message with the classification of the first message based on the image data of the second message (Pham discloses the number of matches can be the number of words or phrases in the device descriptors that match the words of a suggested response. In some examples, if there are multiple matches between the words suggested response and the device descriptors of a first message sticker, the first message sticker has a stronger (e.g., higher) rank than a second message sticker that has a single device (channel) descriptor that matches the words of the suggested response (a classification, a sentence descriptive of the image). For example determining whether a document is related to a topic, determining a classification category for the document. One or more message stickers from the plurality of message stickers based on the comparing includes determining similarity scores between the one or more descriptors and the one or more suggested responses (adjusted association of the test data of the first message with the classification of the first message based on the image data of the second message), and selecting the one or more message stickers based on the similarity scores of the one or more message stickers.  One message sticker of the one or more message stickers includes image data to be displayed and a sticker identification (ID) effective to identify the at least one message sticker. The first user device over the communication network, and sending image data of the message sticker to the first user device over the communication network. Identifying the one or more message stickers includes determining that the first message is part of a conversation between the first user device and the second user device in the messaging application. Analyzing the first message to determine a semantic concept associated with the first message, identifying one or more message stickers based at least in part on the semantic concept, and transmitting instructions to cause the one or more message stickers to be displayed in a user interface displayed on the second user device, (see Pham: Para. 0038-0050, 0135-0167, 0204, 0231-0246, 0268-0278 and FIG. 1-11). This reads on the claim concept of analyzing at least a second message from the user in the channel, the second message comprises image data, deriving a classification model of the second message based on the image data; and the adjusted association of the test data of the first message with the classification of the first message based on the image data of the second message).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify enhanced action fulfillment of Cao in order to have incorporated analyzing the messages for incoming data to matches, as disclosed by Pham, since both of these mechanisms are directed to fulfillment refers to the process of preparing and delivering a customer’s need. While catalog companies and larger operations typically are equipped to handle customer order fulfillment themselves, ecommerce companies and smaller businesses often hand over that aspect of the business to companies that specialize in fulfillment. Logistics and the supply chain may be one of the most impacted sectors. Notorious for its heavy use of manual processes and large amounts of data stored in different ways and in different places, the logistics industry has perhaps the most to gain from implementing new technologies and following the most innovative Supply Chain and Logistics technology trends. Digital fulfillment uses integrated technology and automated order processing to improve the efficiency of logistics operations and speed up the supply chain. The integration of a digital solution also provides business owners with the necessary data and analytics to improve the entire customer experience. The complexities associated with DSNs are bringing about new challenges, including shifting demand patterns and channels, evolving service expectations, order management integration changes, complex inventory requirements, and delivery issues. Addressing these challenges while simultaneously maintaining profit margins and enabling revenue growth cannot typically be achieved without adopting end-to-end digital fulfillment capabilities that are integrated within the entire supply chain. An image search engine is a database of images that can be searched through the use of keywords, so that users can find valuable images. Classification analysis is a data analysis task within data mining, which identifies and assigns categories to a collection of data to allow for more accurate analysis. The classification method makes use of mathematical techniques such as decision trees, linear programming, neural network and statistics. Classification analysis can be used to question, make a decision, or predict behavior through the use of an algorithm. It works by developing a set of training data which contains a certain set of attributes as well as the likely outcome. The job of the classification algorithm is to discover how that set of attributes reaches its conclusion. A classification model attempts to draw some conclusion from observed values. Given one or more inputs a classification model will try to predict the value of one or more outcomes. Outcomes are labels that can be applied to a dataset. Incorporating the teachings of Pham into Cao would produce analyzing the first message to determine a semantic concept associated with the first message, identifying one or more message stickers based at least in part on the semantic concept, and transmitting instructions to cause the one or more message stickers to be displayed in a user interface displayed on the second user device, as disclosed by Pham, (see Abstract).
However, Cao and Pham does not appears to specifically disclose comparing the classification of the first message with the classification model of the second message to determine a distance between the classification of the first message and the classification model of the second message, adjusting an association of the test data of the first message with the classification of the first message based on the image data of the second message. 
	In the same field of endeavor, Fuxman discloses comparing the classification of the first message with the classification model of the second message to determine a distance between the classification of the first message and the classification model of the second message (Fuxman discloses users commonly use their devices to send electronic messages (electronic messages sent between user devices, which is multiple massages) to other users as text messages, chat messages, email, etc. Users may send images in messages to other users to provide receiving users with visual content. The image is checked for particular types or classifications of content for which message suggestions are not to be provided. For example, the image and/or its metadata can be sent to content server 154, which can determine whether the image content is included in particular predefined classifications for which message suggestions are not to be provided, which is comparing the two classification. Messaging server 101 may also include database 199 which may store messages exchanged via messaging server 101, data and/or configuration of one or more bots, information provided by content classifier 130, and user data associated with one or more users 125, all upon explicit permission from a respective user to store such data. A set of words obtained from a set of training message data that includes previous message images and previous responses to those images. The training data can be filtered such that the previous responses in the training data are more specific to particular content of the previous images than other previous responses that have been filtered. Machine-learning models may be trained, e.g., based on sample data, for which permissions to utilize user data for training have been obtained expressly from users. For example, sample data may include received messages and responses that were sent to the received messages. Based on the sample data, the machine-learning model can predict responses to received messages, which may then be provided as suggested responses (distance between points), (see Fuxman: Para. 0020-0040, 0045-0060, 0068-0075, 0167 and Fig. 5-11). This reads on the claim concept of comparing the classification of the first message with the classification model of the second message to determine a distance between the classification of the first message and the classification model of the second message),
	adjusting an association of the test data of the first message with the classification of the first message based on the image data of the second message (Fuxman discloses the ranking can be adjusted to increase diversity of suggested responses, e.g., by lowering the rank of at least one of the similar responses. The training data used to train the conditioned language model can include a number of image-response pairs that include an image and a response to that image in a messaging conversational context. In some implementations, responses to given images can be synthetically created for the training data (e.g., by humans) and/or the responses can be obtained from samples of actual responses from users to receiving particular images in messages in test or actual message conversation contexts, if consent from the users has been obtained. If the image was obtained in a received message, the image can be displayed in a messaging interface and the top-ranked suggested responses can be displayed in association with the image. The words and probabilities are determined by the conditioned language model based on the training of the conditioned language model using the training data including previous images and associated previous responses that provide the vocabulary of words (classification), (see Fuxman: Para. 0064-0074, 0084-0089 0104-0113 and 0118-0119). This reads on the claim concept of adjusting an association of the test data of the first message with the classification of the first message based on the image data of the second message). 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify enhanced action fulfillment using data to matches of Cao and Pham in order to have incorporated training data and testing data, as disclosed by Fuxman, since both of these mechanisms are directed to many manufacturers that serve retailers are still hamstrung by pre-digital production and supply chain processes, which make it difficult for them to see for themselves what customers’ needs truly are so they can offer them better choice. Digital technologies open up the entire spectrum of fulfillment channels from offline to online and from manufacturing to retail. They facilitate choice and empower customers to make trade-offs that were previously constrained by the order fulfillment system. Deep convolutional neural network models may take days or even weeks to train on very large datasets. Transfer learning generally refers to a process where a model trained on one problem is used in some way on a second related problem. Transfer learning has the benefit of decreasing the training time for a classification model and can result in lower generalization error. A model may be downloaded and used as-is, such as embedded into an application and used to classify new photographs. During training, an image classification model is fed images and their associated labels. Each label is the name of a distinct concept, or class, that the model will learn to recognize. When you subsequently provide a new image as input to the model, it will output the probabilities of the image representing each of the types of animal it was trained on. A classifier utilizes some training data to understand how given input variables relate to the class. A common job of machine learning algorithms is to recognize objects and being able to separate them into categories. This process is called classification, and it helps us segregate vast quantities of data into discrete values, i.e.: distinct, like 0/1, True/False, or a pre-defined output label class. Classification is defined as the process of recognition, understanding, and grouping of objects and ideas into preset categories. Classification algorithms used in machine learning utilize input training data for the purpose of predicting the likelihood or probability that the data that follows will fall into one of the predetermined categories. Incorporating the teachings of Fuxman into Cao and Pham would produce image posted within a first message by a first user, and programmatically analyzing the image to determine a feature vector representative of the image, as disclosed by Fuxman, (see Abstract). 
Regarding dependent claim(s) 31, (drawn system): claims 31 is system claim respectively that correspond to method of claim 22. Therefore, 31 is rejected for at least the same reasons as the method of 22. 
Regarding dependent claim(s) 32, (drawn system): claims 32 is system claim respectively that correspond to method of claim 23. Therefore, 32 is rejected for at least the same reasons as the method of 23. 
Regarding dependent claim(s) 33, (drawn system): claims 33 is system claim respectively that correspond to method of claim 24. Therefore, 33 is rejected for at least the same reasons as the method of 24. 
Regarding dependent claim(s) 34, (drawn system): claims 34 is system claim respectively that correspond to method of claim 25. Therefore, 34 is rejected for at least the same reasons as the method of 25. 
Regarding independent claim(s) 39, Cao discloses a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more computers to cause the computers to perform a method, comprising: (Cao discloses the system provides retrieve/access to the cloud computing and provides fulfillment to increase movement/enhanced action. Valency is the measure of two classes. Computer readable program instructions described herein can be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network/ using programming languages.  Computer system executable instructions, such as program modules, being executed by a computer system, (see Cao: Col: 12 line 1-67, col. 14. Line 57-67, Col. 15. Line 1-8 and Col. 16 line 1-67). This reads on the claim concept of a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more computers to cause the computers to perform a method, comprising):
generate an enhanced action fulfillment based on the classification of the first message, the classification model of the second message (Cao discloses the system provides retrieve/access to the cloud computing and provides fulfillment to increase movement/enhanced. The visual classifiers 210 include a V1 classifier 211, a V2 classifier 212, and a V3 classifier 213. The V1 classifier 211 performs gender classification based on generic visual classifiers. The V2 classifier 212 performs gender classification based on face gender analysis. The system 200 includes a multiple classifiers 205 of different types and of different levels and a multimodal information fusion device. The textual classifiers 220 include a T1 classifier 221 and a T2 classifier 222. The T1 classifier 221 performs gender classification based on name/gender frequency analysis. The T2 classifier 222 performs gender classification based on standard text bag-of-words (BOW), n-gram classifier. Classification is the process of predicting the class of given data points. Classes are sometimes called as targets/ labels or categories. Classification predictive modeling is the task of approximating a mapping function (f) from input variables (X) to discrete output variables (y), (see Cao: Col. 4 line 1-67, Col. 5 line 1-67, Col. 14. Line 57-67 and Col. 15. Line 1-8). This reads on the claim concept of generate an enhanced action fulfillment based on the classification of the first message, the classification model of the second message).
the distance between the classification of the first message and the classification model of the second message (Cao discloses training a nonlinear support vector machines (SVMs) on top of the any concatenation of prediction scores from the individual classifiers. Let’s imagine we have two tags: red and blue, and our data has two features: x and y. We want a classifier that, given a pair of (x,y) coordinates, outputs if it’s either red or blue. We plot our already labeled training data on a plane: A support vector machine takes these data points and outputs the hyperplane (which in two dimensions it’s simply a line) that best separates the tags. This line is the decision boundary: anything that falls to one side of it we will classify as blue, and anything that falls to the other as red (the distance between the classification of the first message and the classification model of the second message). In other words: the hyperplane (remember it's a line in this case) whose distance to the nearest element of each tag is the largest, (see Cao: Col. 4 line 1-67, Col. 5 line 1-67 and Col. 6 line 1-67). This reads on the claim concept of the distance between the classification of the first message and the classification model of the second message), and 
presenting the enhanced action to the user for fulfillment (Cao discloses the system provides retrieve/access to the cloud computing and provides fulfillment to increase movement/enhanced. display device 162 is operatively coupled to system bus 102 by display adapter, which is presenting to user device. The visual classifiers 210 include a V1 classifier 211, a V2 classifier 212, and a V3 classifier 213. The V1 classifier 211 performs gender classification based on generic visual classifiers. The V2 classifier 212 performs gender classification based on face gender analysis. The system 200 includes a multiple classifiers 205 of different types and of different levels and a multimodal information fusion device. The textual classifiers 220 include a T1 classifier 221 and a T2 classifier 222. The T1 classifier 221 performs gender classification based on name/gender frequency analysis. The T2 classifier 222 performs gender classification based on standard text bag-of-words (BOW), n-gram classifier. Classification is the process of predicting the class of given data points. Classes are sometimes called as targets/ labels or categories. Classification predictive modeling is the task of approximating a mapping function (f) from input variables (X) to discrete output variables (y), (see Cao: Col. 3 line 1-67, Col. 4 line 1-67, Col. 5 line 1-67, Col. 14. Line 57-67 and Col. 15. Line 1-8).
However, Cao does not appears to specifically disclose analyzing at least a first message from a user in a channel, the first message comprises text data of a first data type, classifying the first message based on the text data; analyzing at least a second message from the user in the channel, the second message comprises image data, deriving a classification model of the second message based on the image data; and the adjusted association of the test data of the first message with the classification of the first message based on the image data of the second message.
In the same field of endeavor, Pham discloses analyzing at least a first message from a user in a channel, the first message comprises text data of a first data type, classifying the first message based on the text data (Phan discloses Users can use their user devices to send various forms of media to each other to be displayed or otherwise output on the devices, including text, emoji, images, videos, and animations (a channel is a model for inter-process communication via message/text/images passing). For example, a user can input text and select images or other media forms to send to another user's device over a communication network. The comparing includes checking for correspondence between the one or more descriptors and the one or more suggested responses, where the correspondence includes letter matches between words of the one or more descriptors and the one or more suggested responses, and/or semantic similarities between the one or more descriptors and the one or more suggested responses; and determining that the one or more message stickers have the correspondence between the one or more descriptors and the one or more suggested responses. Keywords are used to group, classify, or otherwise organize message. User devices can receive sticker data directly from sticker data module 214, as indicated by the connection between second user device 208 and the sticker data module, (see Pham: Para. 0024-0050, 0052-0075, 0134-0167, 0246-0258, 0266 and FIG. 5-9). This reads on the claim concept of analyzing at least a first message from a user in a channel, the first message comprises text data of a first data type, classifying the first message based on the text data);
analyzing at least a second message from the user in the channel, the second message comprises image data, deriving a classification model of the second message based on the image data; and the adjusted association of the test data of the first message with the classification of the first message based on the image data of the second message (Pham discloses the number of matches can be the number of words or phrases in the device descriptors that match the words of a suggested response. In some examples, if there are multiple matches between the words suggested response and the device descriptors of a first message sticker, the first message sticker has a stronger (e.g., higher) rank than a second message sticker that has a single device (channel) descriptor that matches the words of the suggested response (a classification, a sentence descriptive of the image). For example determining whether a document is related to a topic, determining a classification category for the document. One or more message stickers from the plurality of message stickers based on the comparing includes determining similarity scores between the one or more descriptors and the one or more suggested responses (adjusted association of the test data of the first message with the classification of the first message based on the image data of the second message), and selecting the one or more message stickers based on the similarity scores of the one or more message stickers.  One message sticker of the one or more message stickers includes image data to be displayed and a sticker identification (ID) effective to identify the at least one message sticker. The first user device over the communication network, and sending image data of the message sticker to the first user device over the communication network. Identifying the one or more message stickers includes determining that the first message is part of a conversation between the first user device and the second user device in the messaging application. Analyzing the first message to determine a semantic concept associated with the first message, identifying one or more message stickers based at least in part on the semantic concept, and transmitting instructions to cause the one or more message stickers to be displayed in a user interface displayed on the second user device, (see Pham: Para. 0038-0050, 0135-0167, 0204, 0231-0246, 0268-0278 and FIG. 1-11). This reads on the claim concept of analyzing at least a second message from the user in the channel, the second message comprises image data, deriving a classification model of the second message based on the image data; and the adjusted association of the test data of the first message with the classification of the first message based on the image data of the second message).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify enhanced action fulfillment of Cao in order to have incorporated analyzing the messages for incoming data to matches, as disclosed by Pham, since both of these mechanisms are directed to fulfillment refers to the process of preparing and delivering a customer’s need. While catalog companies and larger operations typically are equipped to handle customer order fulfillment themselves, ecommerce companies and smaller businesses often hand over that aspect of the business to companies that specialize in fulfillment. Logistics and the supply chain may be one of the most impacted sectors. Notorious for its heavy use of manual processes and large amounts of data stored in different ways and in different places, the logistics industry has perhaps the most to gain from implementing new technologies and following the most innovative Supply Chain and Logistics technology trends. Digital fulfillment uses integrated technology and automated order processing to improve the efficiency of logistics operations and speed up the supply chain. The integration of a digital solution also provides business owners with the necessary data and analytics to improve the entire customer experience. The complexities associated with DSNs are bringing about new challenges, including shifting demand patterns and channels, evolving service expectations, order management integration changes, complex inventory requirements, and delivery issues. Addressing these challenges while simultaneously maintaining profit margins and enabling revenue growth cannot typically be achieved without adopting end-to-end digital fulfillment capabilities that are integrated within the entire supply chain. An image search engine is a database of images that can be searched through the use of keywords, so that users can find valuable images. Classification analysis is a data analysis task within data mining, which identifies and assigns categories to a collection of data to allow for more accurate analysis. The classification method makes use of mathematical techniques such as decision trees, linear programming, neural network and statistics. Classification analysis can be used to question, make a decision, or predict behavior through the use of an algorithm. It works by developing a set of training data which contains a certain set of attributes as well as the likely outcome. The job of the classification algorithm is to discover how that set of attributes reaches its conclusion. A classification model attempts to draw some conclusion from observed values. Given one or more inputs a classification model will try to predict the value of one or more outcomes. Outcomes are labels that can be applied to a dataset. Incorporating the teachings of Pham into Cao would produce analyzing the first message to determine a semantic concept associated with the first message, identifying one or more message stickers based at least in part on the semantic concept, and transmitting instructions to cause the one or more message stickers to be displayed in a user interface displayed on the second user device, as disclosed by Pham, (see Abstract).
However, Cao and Pham does not appears to specifically disclose comparing the classification of the first message with the classification model of the second message to determine a distance between the classification of the first message and the classification model of the second message, adjusting an association of the test data of the first message with the classification of the first message based on the image data of the second message. 
	In the same field of endeavor, Fuxman discloses comparing the classification of the first message with the classification model of the second message to determine a distance between the classification of the first message and the classification model of the second message (Fuxman discloses users commonly use their devices to send electronic messages (electronic messages sent between user devices, which is multiple massages) to other users as text messages, chat messages, email, etc. Users may send images in messages to other users to provide receiving users with visual content. The image is checked for particular types or classifications of content for which message suggestions are not to be provided. For example, the image and/or its metadata can be sent to content server 154, which can determine whether the image content is included in particular predefined classifications for which message suggestions are not to be provided, which is comparing the two classification. Messaging server 101 may also include database 199 which may store messages exchanged via messaging server 101, data and/or configuration of one or more bots, information provided by content classifier 130, and user data associated with one or more users 125, all upon explicit permission from a respective user to store such data. A set of words obtained from a set of training message data that includes previous message images and previous responses to those images. The training data can be filtered such that the previous responses in the training data are more specific to particular content of the previous images than other previous responses that have been filtered. Machine-learning models may be trained, e.g., based on sample data, for which permissions to utilize user data for training have been obtained expressly from users. For example, sample data may include received messages and responses that were sent to the received messages. Based on the sample data, the machine-learning model can predict responses to received messages, which may then be provided as suggested responses (distance between points), (see Fuxman: Para. 0020-0040, 0045-0060, 0068-0075, 0167 and Fig. 5-11). This reads on the claim concept of comparing the classification of the first message with the classification model of the second message to determine a distance between the classification of the first message and the classification model of the second message),
	adjusting an association of the test data of the first message with the classification of the first message based on the image data of the second message (Fuxman discloses the ranking can be adjusted to increase diversity of suggested responses, e.g., by lowering the rank of at least one of the similar responses. The training data used to train the conditioned language model can include a number of image-response pairs that include an image and a response to that image in a messaging conversational context. In some implementations, responses to given images can be synthetically created for the training data (e.g., by humans) and/or the responses can be obtained from samples of actual responses from users to receiving particular images in messages in test or actual message conversation contexts, if consent from the users has been obtained. If the image was obtained in a received message, the image can be displayed in a messaging interface and the top-ranked suggested responses can be displayed in association with the image. The words and probabilities are determined by the conditioned language model based on the training of the conditioned language model using the training data including previous images and associated previous responses that provide the vocabulary of words (classification), (see Fuxman: Para. 0064-0074, 0084-0089 0104-0113 and 0118-0119). This reads on the claim concept of adjusting an association of the test data of the first message with the classification of the first message based on the image data of the second message). 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify enhanced action fulfillment using data to matches of Cao and Pham in order to have incorporated training data and testing data, as disclosed by Fuxman, since both of these mechanisms are directed to many manufacturers that serve retailers are still hamstrung by pre-digital production and supply chain processes, which make it difficult for them to see for themselves what customers’ needs truly are so they can offer them better choice. Digital technologies open up the entire spectrum of fulfillment channels from offline to online and from manufacturing to retail. They facilitate choice and empower customers to make trade-offs that were previously constrained by the order fulfillment system. Deep convolutional neural network models may take days or even weeks to train on very large datasets. Transfer learning generally refers to a process where a model trained on one problem is used in some way on a second related problem. Transfer learning has the benefit of decreasing the training time for a classification model and can result in lower generalization error. A model may be downloaded and used as-is, such as embedded into an application and used to classify new photographs. During training, an image classification model is fed images and their associated labels. Each label is the name of a distinct concept, or class, that the model will learn to recognize. When you subsequently provide a new image as input to the model, it will output the probabilities of the image representing each of the types of animal it was trained on. A classifier utilizes some training data to understand how given input variables relate to the class. A common job of machine learning algorithms is to recognize objects and being able to separate them into categories. This process is called classification, and it helps us segregate vast quantities of data into discrete values, i.e.: distinct, like 0/1, True/False, or a pre-defined output label class. Classification is defined as the process of recognition, understanding, and grouping of objects and ideas into preset categories. Classification algorithms used in machine learning utilize input training data for the purpose of predicting the likelihood or probability that the data that follows will fall into one of the predetermined categories. Incorporating the teachings of Fuxman into Cao and Pham would produce image posted within a first message by a first user, and programmatically analyzing the image to determine a feature vector representative of the image, as disclosed by Fuxman, (see Abstract). 
Claims 26, 27, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 9,471,851 B1, hereinafter Cao) in view of Pham (US 2018/0083898 A1, hereinafter Pham), in view of Fuxman et al. (US 2018/0210874 A1, hereinafter Fuxman) and in view of Thapliyal et al. (US 2019/0034823 A1, hereinafter Thapliyal). 
Regarding dependent claim(s) 26, the combination of Cao, Pham and Fuxman discloses the method as in claim 21. However, the combination of Cao, Pham and Fuxman does not appear to specifically disclose wherein comparing the classification of the first message with the classification model of the second message further comprises: determining the first message and the second message are related using precision and recall.
In the same field of endeavor, Thapliyal discloses wherein comparing the classification of the first message with the classification model of the second message further comprises: determining the first message and the second message are related using precision and recall (Thapliyal discloses system include machine learning classifiers such as text classification model. The classification model use the weighting framework to better infer which is for additional inference. First and second (input text data) such as suggestions/predictions and using precision and recall, (see Thapliyal: Para. 0015-0017, 0020, 0021, 0024, 0030 and 0032). This reads on the claim concept of wherein comparing the classification of the first message with the classification model of the second message further comprises: determining the first message and the second message are related using precision and recall).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify enhanced action fulfillment using training data and testing data to predicted lable of Cao, Pham and Fuxman in order to have incorporated precision and recall, as disclosed by Thapliyal, since both of these mechanisms are directed to many manufacturers that serve retailers are still hamstrung by pre-digital production and supply chain processes, which make it difficult for them to see for themselves what customers’ needs truly are so they can offer them better choice. Digital technologies open up the entire spectrum of fulfillment channels from offline to online and from manufacturing to retail. They facilitate choice and empower customers to make trade-offs that were previously constrained by the order fulfillment system. Deep convolutional neural network models may take days or even weeks to train on very large datasets. Transfer learning generally refers to a process where a model trained on one problem is used in some way on a second related problem. Transfer learning has the benefit of decreasing the training time for a classification model and can result in lower generalization error. A model may be downloaded and used as-is, such as embedded into an application and used to classify new photographs. During training, an image classification model is fed images and their associated labels. Each label is the name of a distinct concept, or class, that the model will learn to recognize. Classification accuracy is the total number of correct predictions divided by the total number of predictions made for a dataset. As a performance measure, accuracy is inappropriate for imbalanced classification problems. The main reason is that the overwhelming number of examples from the majority class (or classes) will overwhelm the number of examples in the minority class, meaning that even unskillful models can achieve accuracy scores of 90 percent, or 99 percent, depending on how severe the class imbalance happens to be. An alternative to using classification accuracy is to use precision and recall metrics. Precision quantifies the number of positive class predictions that actually belong to the positive class. Recall quantifies the number of positive class predictions made out of all positive examples in the dataset. F-Measure provides a single score that balances both the concerns of precision and recall in one number. Precision and recall are two extremely important model evaluation metrics. While precision refers to the percentage of your results which are relevant, recall refers to the percentage of total relevant results correctly classified by your algorithm. The F1 score is the harmonic mean of precision and recall taking both metrics into account. Incorporating the teachings of Thapliyal into Cao, Pham and Fuxman would produce using precision and recall, as disclosed by Thapliyal, (see Para. 0015). 
Regarding dependent claim(s) 27, the combination of Cao, Pham and Fuxman discloses the method as in claim 26. However, the combination of Cao, Pham and Fuxman does not appear to specifically disclose wherein comparing the classification of the first message with the classification model of the second message further comprises: determining the first message and the second message are related using precision and recall.
In the same field of endeavor, Thapliyal discloses wherein comparing the classification of the first message with the classification model of the second message further comprises: determining the first message and the second message are related using precision and recall (Thapliyal discloses system include machine learning classifiers such as text classification model. The classification model use the weighting framework to better infer which is for additional inference. First and second (input text data) such as suggestions/predictions and using precision and recall. The measure that combines precision and recall is the harmonic/F-measure. F1 measure/score which is correspond to harmonic mean (the precision and recall for the text classification model for the input text samples, first and second text data), (see Thapliyal: Para. 0015-0017, 0020, 0021, 0024, 0030, 0032, 0033 and equation 4-7). This reads on the claim concept of wherein comparing the classification of the first message with the classification model of the second message further comprises: determining the first message and the second message are related using precision and recall). 
Regarding dependent claim(s) 35, (drawn system): claims 35 is system claim respectively that correspond to method of claim 26. Therefore, 35 is rejected for at least the same reasons as the method of 26. 
Regarding dependent claim(s) 36, (drawn system): claims 36 is system claim respectively that correspond to method of claim 27. Therefore, 36 is rejected for at least the same reasons as the method of 27. 
Claims 28 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 9,471,851 B1, hereinafter Cao) in view of Pham (US 2018/0083898 A1, hereinafter Pham), in view of Fuxman et al. (US 2018/0210874 A1, hereinafter Fuxman) and in view of SRI et al. (US 2017/0270416 A1, hereinafter SRI). 
Regarding dependent claim(s) 28, the combination of Cao, Pham and Fuxman discloses the method as in claim 21. However, the combination of Cao, Pham and Fuxman does not appear to specifically disclose creating a profile based on the classification valency and presenting relevant material into the channel based on the profile.
In the same field of endeavor, SRI discloses further comprising: creating a profile based on the classification valency and presenting relevant material into the channel based on the profile (SRI discloses the process involves two steps/classification valency a web log for costumer. Prediction model/classification can predict to customer for a purchase during on web log which is presenting the item to costumer based on effect molding customer behavior on the web site (profile) including a chat channel, (see SIR: Para. 0020-0029). This reads on the claim concept of creating a profile based on the classification valency and presenting relevant material into the channel based on the profile).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify enhanced action fulfillment using training data and testing data to predicted label of Cao, Pham and Fuxman in order to have incorporated  creating profile, as disclosed by SRI, since both of these mechanisms are directed to many manufacturers that serve retailers are still hamstrung by pre-digital production and supply chain processes, which make it difficult for them to see for themselves what customers’ needs truly are so they can offer them better choice. Digital technologies open up the entire spectrum of fulfillment channels from offline to online and from manufacturing to retail. They facilitate choice and empower customers to make trade-offs that were previously constrained by the order fulfillment system. Deep convolutional neural network models may take days or even weeks to train on very large datasets. Transfer learning generally refers to a process where a model trained on one problem is used in some way on a second related problem. Transfer learning has the benefit of decreasing the training time for a classification model and can result in lower generalization error. A model may be downloaded and used as-is, such as embedded into an application and used to classify new photographs. During training, an image classification model is fed images and their associated labels. Each label is the name of a distinct concept, or class, that the model will learn to recognize. Classification accuracy is the total number of correct predictions divided by the total number of predictions made for a dataset. Fulfillment Company should be able to scale quickly with the growing demands of the sellers' ecommerce business. Fulfillment companies should have the adequate space and be able to flex their labor to meet the sellers' needs without sacrificing service or quality. It's common for fulfillment providers to manage dozens of customers at any given time under one roof. By combining all their customers, they have a lot more buying power with their vendors. From materials, including the shipping boxes, to packing materials, also known as dunnage, the fulfillment company can leverage the combined volume to get heavy discounts which they can pass along to their customers. Modern fulfillment companies utilize the latest technology for their operations. This allows every step of the fulfillment process to be captured and documented in real time. Each customer order is automatically sent from the ecommerce shopping cart to a fulfillment center to get picked, packed, and shipped. And once the order is shipped, tracking information can be sent back to the seller as well as the customer to ensure that all goes properly. By having logistics management software a can track and collect data to share their digital tools. For example, has a mobile app, in which sellers can see the status of their inventory, monitor orders, communication (chat) and get updates more easily, and at their convenience. Being a small business owner is a 24/7 job, and being able to check on shipping costs, fulfillment and inventory from a smartphone is so helpful. Chat channels are technologies enabling companies to engage with customers in live conversations. While email and web forms are still well trafficked customer communication channels, they are not always convenient or the most efficient channels. Chat channels are used all over the business world including company help desks, customer service departments, retail and e-commerce. Incorporating the teachings of SRI into Cao, Pham and Fuxman would produce generate instructed variable text based processing to response customers visiting the Website, as disclosed by SRI, (see Abstract).  
Regarding dependent claim(s) 37, (drawn system): claims 37 is system claim respectively that correspond to method of claim 28. Therefore, 37 is rejected for at least the same reasons as the method of 28. 
Claims 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 9,471,851 B1, hereinafter Cao) in view of Pham (US 2018/0083898 A1, hereinafter Pham), in view of Fuxman et al. (US 2018/0210874 A1, hereinafter Fuxman) and in view of Francis et al. (US 2019/0163816 A1, hereinafter Francis).  
Regarding dependent claim(s) 29, the combination of Cao, Pham and Fuxman discloses the method as in claim 21. However, the combination of Cao, Pham and Fuxman does not appear to specifically disclose further comprising: analyzing fulfilments of previous actions, resulting in a feedback loop used for improving the classification and the classification model.  
In the same field of endeavor, Francis discloses further comprising: analyzing fulfilments of previous actions, resulting in a feedback loop used for improving the classification and the classification model (Francis discloses this is within fulfillment action and to analyze the classify electronic messages. Using the text classification framework with best performance enhances the results. Also include a classification scorer and a simulator to determine the probability of increased performance by re-training to improve the classification result (feedback loop). Classification scores for previously used text classification frameworks to allow compare their performance which is analyzing. The multiple text classification framework and other text classification frameworks selected based on the score of the classification and a result of the comparison, see Francis: Para. 0030, 0043, 0044, 0051 and 0052). This reads on the claim concept of further comprising: analyzing fulfilments of previous actions, resulting in a feedback loop used for improving the classification and the classification). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify enhanced action fulfillment using training data and testing data to predicted label of Cao, Pham and Fuxman in order to have incorporated the feedback loop that improves the classification, as disclosed by Francis, since both of these mechanisms are directed to feedback loop refers to the process by which an Al model's predicted outputs are reused to train new versions of the model. When we train a computer vision model, we must first feed it a few labeled samples, showing positive and negative examples of the concepts we want it to learn. Afterward, we can then test the model using unlabeled data. By using deep learning and neural networks, the model can then make predictions on whether the desired concept/s is in these unlabeled images. Lastly, each image is given a probability score, with higher scores meaning a higher level of confidence in its predictions. The feedback loop occurs when this labeled data, auto-labeled or human-verified, is fed back to the model as training data. Machine learning techniques, like deep learning, allow computer vision models to take labeled training data and learn to recognize those concepts in subsequent images. While it is crucial to give your model fresh test data, by feeding the model data it has already predicted over, we are reinforcing its training. Feedback loops ensure that Al results do not stagnate. This also has a significant advantage in that this data used to train new versions of the model is of the same real-world distribution that the customer cares about predicting over. Al will choose the path of least resistance, even when that path is wrong, causing its performance to deteriorate. By incorporating a feed loop, you can reinforce your models' training and keep them improving over time. The feedback concept has been an essential component for the System Dynamics approach, and systems modeling in general. A feedback loop is a closed path connecting in sequence a decision controlling an action, a state of the system, and information about the state, which returns to the decision-making point. For better understating let us take an example for binary classification with Positive and Negative class. When we train our first classification model we will use labeled data which has been labeled using heuristic from domain experts, this will give machine learning algorithm to learn the pattern from positive/negative class. Once the model is developed we start testing the new or unlabeled data. The model will predict as per given labels and then based on a probability threshold we can create our feedback loop to correct or label the unlabeled data. The feedback loop will also have the mechanism to correct the label based on the repose from domain experts so new or unlabeled data can be auto labeled or shared with domain experts to put their response in the training data. This closed feedback loop then retrain the model with this new/updated labeled data. Incorporating the teachings of Francis into Cao, Pham and Fuxman would produce the re-training the classification to compared a different text classification framework on multiple text classification. Classification scores for previously used text classification frameworks, as disclosed by Francis (see Abstract). 
Regarding dependent claim(s) 38, (drawn system): claims 38 is system claim respectively that correspond to method of claim 29. Therefore, 38 is rejected for at least the same reasons as the method of 29. 
                                                                Examiner's Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOHANES D KELEMEWORK/Examiner, Art Unit 2164        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164